Case: 15-40431      Document: 00513346602         Page: 1    Date Filed: 01/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 15-40431                                FILED
                                  Summary Calendar                        January 19, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

OMAR RAMIREZ-LOPEZ,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 5:14-CR-557




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       A jury found Omar Ramirez-Lopez guilty of illegal reentry after



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40431     Document: 00513346602     Page: 2   Date Filed: 01/19/2016


                                  No. 15-40431

deportation. At trial, Ramirez-Lopez sought to establish that he acted under
duress, testifying that he crossed into the United States because he was being
pursued by men from Mexico who were threatening him and that he believed
they would kill him. Ramirez-Lopez sought to inform the jury of statements
made by his pursuers; the government successfully objected to the statements
as hearsay. Ramirez-Lopez’s counsel neither informed the court of the purpose
for which the statements were offered nor objected to the exclusion of Ramirez-
Lopez’s testimony regarding them. Ramirez-Lopez contends that the exclusion
of his testimony regarding the threatening statements is reversible error.

      Where a ruling excludes evidence, Rule 103(a)(2) of the Federal Rules of
Evidence requires the aggrieved party to inform the court of the substance of
the evidence by an offer of proof unless the substance was apparent from the
context. No formal offer of proof is required, but “the party must at least inform
the trial court what counsel intends to show by the evidence and why it should
be admitted.” United States v. Clements, 73 F.3d 1330, 1336 (5th Cir. 1996).
Failure to make a proffer precludes appellate review. Id. Because Ramirez-
Lopez’s counsel failed to inform the court that he was offering the statements
for a permissible, non-hearsay purpose, Ramirez-Lopez did not preserve the
issue for review. See United States v. John, 597 F.3d 263, 276-77 (5th Cir.
2010); United States v. Winkle, 587 F.2d 705, 710 (5th Cir. 1979).

      Finally, to the extent that Ramirez-Lopez attempts to maintain that the
exclusion of his testimony abridged his right to present a complete defense and
violated due process, that argument is without merit, because he failed “to
comply with established rules of procedure and evidence.” John, 597 F.3d
at 276–77.

      AFFIRMED.



                                        2